Nichols, J.
This was a proceeding by appellee against appellant before the Industrial Board for compensation for an injury alleged to have been received while in appellant’s employ, January 29, 1920. Appellee alleged that while drilling a hole he struck his hand *2against coal causing an injury which resulted in blood poison. . There was an award by the full board of compensation at .the rate of $13.20 per week, not to continue beyond 500 weeks, and not to exceed $5,000. The error assigned is that the award of the full board is contrary to law, under which assignment it is contended that the evidence is insufficient to.support the award. But there is some evidence to support the award, and it will therefore not be disturbed on appeal. This has been many times decided. Two late authorities are Alexander Box Co. v. Cutshall (1920), 73 Ind. App. 287, 127 N. E. 286; Board, etc., v. Shertzer (1920), 73 Ind. App. 589, 127 N. E. 843. The award is affirmed, and by virtue of the statute the amount is increased five per cent.